Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed July 16, 2021 has been entered. 
Amendments and arguments presented therein overcome previous objections in this application.
Terminal Disclaimer filed July 16, 2021 overcomes the previous claim rejection of claims 14-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,734,140 to Hastings.
Claims 14-18 are rejected over the previously applied reference(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0267140 to Kim (cited in IDS).
With respect to claim 14, Kim discloses in Fig. 2 (reproduced below with annotation) a method (e.g., 200, 300, and 400), comprising: 
comparing a first voltage at a first node (e.g., VREF) in a Wheatstone bridge (e.g., four resistors are shown for generating VREF and VDAC1) in a device (e.g., 1, 2, 200, 300, and 400) to a second voltage at a second node (e.g., VDAC1) in the Wheatstone bridge, wherein the Wheatstone bridge includes a first trim resistor (e.g., 400) coupled to (e.g., via common VDD) a first resistor (e.g., 1) and to a model resistor (e.g., RZQ is a model resistor in that, for example, it may serve as a model/example for another resistor at an arbitrary circuit) external to the device (e.g., RZQ is an external resistor coupled to 400 via external resistor coupling pin ZQ and is external to 1, 2, 200, 300, and 400), and a second resistor (e.g., 2) coupled to the first resistor (e.g., 1) and to (e.g., via the common ground) the model resistor (e.g., RZQ); 
adjusting a counter value (e.g., 300) responsive to the comparison; 

trimming matched trim resistors (e.g., Rup_copy, Rdn, and 800) responsive to the adjusted counter value, the matched trim resistors including the first trim resistor.

    PNG
    media_image1.png
    758
    540
    media_image1.png
    Greyscale

With respect to claim 17, adjusting the counter value (e.g., 300) includes using up-down counter (e.g., 300 increases and decreases code values according to output of 200 per Para. 46).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
With respect to claims 15-16, Kim discloses in Fig. 2 the integrated trim resistors (e.g., Rup_copy, Rdn, and 800).  Kim fails to disclose that the trim resistors Rup_copy, Rdn, and 800 may comprise interdigitated trim resistors or a common centroid configuration.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a trim resistor may be formed of a trim resistor comprising interdigitated trim resistors or a common centroid configuration.  The foregoing common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to timely traverse the examiner’s assertion of official notice.  See MPEP 2144.03(C).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the trim resistors Rup_copy, Rdn, and 800 in Fig. 2 of Kim with the notoriously-well known trim resistor comprising interdigitated trim resistors or a common centroid configuration because the trim resistors Rup_copy, Rdn, and 800 in Fig. 2 of Kim need a specific implementation in fabrication and the notoriously-well known trim 
With respect to claim 18, without further clarification in the claim and the context for a hysteresis, the hysteresis resistor is broadly considered any resistor that may be called a “hysteresis resistor”.  Thus, Fig. 2 of Kim discloses four resistors generating VREF and VDAC1 which may each be called a hysteresis resistor.  

Response to Arguments
Applicant's arguments filed July 16, 2021 have not been found persuasive.  For example, Applicant argues that Kim does not disclose a model resistor external to the device.  However, as stated above in the main body of the rejection and reiterated as follows, such a feature is disclosed in Kim.  For example, Fig. 2 of Kim discloses a model resistor (e.g., RZQ is a model resistor in that, for example, it may serve as a model/example for another resistor at an arbitrary circuit) external to the device (e.g., RZQ is an external resistor coupled to 400 via external resistor coupling pin ZQ and is external to 1, 2, 200, 300, and 400).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Allowable Subject Matter
Claims 1-4, 6-11, and 19-20 are allowed.
Rejoinder of claims directed to non-elected invention/species in this application will be considered when all the claims directed to the elected invention are in condition for allowance.  MPEP 821.04.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842